Case 7:19-mj-03121 Document1 Filed on 12/20/19 in TXSD Page 1 of 1

™

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF _ TEXAS
, McALLEN DIVISION

 

 

UNITED STATES OF AMERICA

V. United States District Court CRIMINAL COMPLAINT
N Southern District Of Texas
ahum Sanchez-Navarro | FILED . a
Case Number: M-19-3/2/-M
DEC 20 2019 oo
AE YOB: 1969 David J. Bradley, Clerk

El Salvador
(Name and Address of Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 19, 2019 in Hidalgo County, in

the Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien,who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that ] am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Nahum Sanchez-Navarro was encountered by. Border Patrol. Agents near Mission, Texas on December 19, 2019. The investigating
agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States on December 19, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on October 3, 2019 through Laredo, Texas. Prior to deportation/exclusion the defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of

Homeland Security. On May 14, 2007, the defendant was convicted of 8 USC 1326, Illegal Re-entry after Deportation and sentenced to
thirty-seven (37) months confinement, and two (2) years supervised release term.

Continued on the attached sheet and made a part of this complaint: ~ Yes [x]No

 

Complaint authorized by AUSA (: Wg Laue .
. (Z [26/17

Sworn to before me and subscribed in my presence,

 

December 20, 2019
Date

 

 

 

J. Scott Hacker ,_ U.S. Magistrate Judge
_ Name and Title of Judicial Officer .

 

 
